Motion Granted; Abatement Order filed June 5, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01063-CR
                                    ____________

                          EX PARTE SILVIO BOSCO LUNA


                       On Appeal from the 180th District Court
                                Harris County, Texas
                          Trial Court Cause No. 847994-A


                               ABATEMENT ORDER

       This is an appeal from the denial of appellant’s application for writ of habeas corpus
seeking to set aside appellant’s guilty plea pursuant to article 11.072 of the Texas Code of
Criminal Procedure. The trial court is required to “enter a written order including findings
of fact and conclusions of law.” Tex. Code Crim. Proc. art. 11.072 § 7(a). The record
filed with this court does not include any written findings of fact and conclusions of law on
the denial of appellant’s application. The proper procedure to correct the error is to abate
the appeal and direct the trial court to make the required findings and conclusions. See
Tex. R. App. P. 44.4. Appellant filed a motion for extension of time to obtain the findings
and conclusions. We grant the request and issue the following order:
       We ORDER the appeal ABATED and remand the case to the trial court. The trial
court is directed to reduce to writing its findings of fact and conclusions of law on the
denial of appellant’s application for writ of habeas corpus and have a supplemental clerk’s
record containing those findings and conclusions filed with the clerk of this court on or
before July6, 2012.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when a supplemental
clerk’s record containing the trial court’s findings and conclusions is filed in this court.
The court will also consider an appropriate motion to reinstate the appeal filed by either
party. Appellant’s brief shall be due thirty days after the appeal has been reinstated.
No further extensions will be considered absent exceptional circumstances.
       It is so ORDERED.



                                      PER CURIAM




                                             2